DETAILED ACTION
This action is responsive to the application No. 16/990,647 filed on August 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 11/01/2022 responding to the Office action mailed on 08/03/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-7 and 21-33.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 21 that “the forming the polymer grid comprises: forming a blanket sacrificial layer; patterning the blanket sacrificial layer to form an opening, wherein the opening has a pattern of an additional grid; and filling the opening to form the polymer grid”, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2020/0403025).

Regarding Claim 21, Kim (see, e.g., Figs. 4A-4B, 16A-16H, 17A-17D), teaches a510 method comprising:
forming a Backside Illumination (BSI) image sensor chip comprising (see, e.g., Figs. 4A-4B, par. 0049):
forming image sensors 110 in a semiconductor substrate 100 (see, e.g., Fig. 16A, par. 0049);
forming a polymer grid 320 over the semiconductor substrate 100, wherein the polymer grid 320 is on a backside 100b of the semiconductor substrate 100 (see, e.g., Fig. 16E, par. 0070), and wherein forming the polymer grid 320 comprises:
forming a blanket sacrificial layer MP (see, e.g., Fig. 17A, par. 0165);
patterning the blanket sacrificial layer MP to form an opening RR1, wherein the opening RR1 has a pattern of an additional grid (see, e.g., Fig. 17A, par. 0165); and
filling the opening RR1 to form the polymer grid 320 (see, e.g., Figs. 17B-17C, pars. 0166-0170); and
forming color filters 345a/345b, wherein the color filters 345a/345b are inside grid openings of the polymer grid 320 (see, e.g., Fig. 17D, par. 0174).  

Regarding Claim 22, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H, 17A-17D), teaches that the polymer grid 320 has a first refractivity value, and the color filters 345a/345b have a second refractivity value higher than the first refractivity value (see, e.g., par. 0070).  

Regarding Claim 23, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H, 17A-17D), teaches that the forming the polymer grid 320 comprises:
depositing a blanket polymer layer MP (see, e.g., Figs. 16D, 17A, pars. 0147, 0165); and
patterning the blanket polymer layer MP as the polymer grid 320 (see, e.g., Figs. 16E, 17B-17C, pars. 0148, 0166-0170).  

Regarding Claim 24, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H, 17A-17D), teaches that the color filters 345a/345b are filled into the grid openings after the polymer grid 320 is formed (see, e.g., Figs. 16H, 17D, pars. 0070, 0171-0174).  

Regarding Claim 29, Kim teaches all aspects of claim 21.  Kim (see, e.g., Figs. 4A-4B, 16A-16H, 17A-17H), teaches forming a deep-trench isolation grid 103 in the semiconductor substrate 100, wherein the polymer grid 320 is vertically aligned to the deep-trench isolation grid 103 (see, e.g., Figs. 16A, 17C, pars. 0052-0053, 0170).
 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Lee (US 2012/0286418).

Regarding Claim 25, Kim teaches all aspects of claim 21.  Kim does not show planarizing a top surface of the polymer grid with top surfaces of the color filters.  Lee, on the other hand, teaches planarizing a top surface of a dielectric material to remove any irregular topography from the surface of the wafer and achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components (see, e.g., par. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a planarizing step to the top surface of the polymer grid with top surfaces of the color filters in Kim’s process, as taught by Lee, to achieve a uniformly flat surface required to produce smaller and more densely packed active and passive components.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Deng (US 2006/0189062).

Regarding Claims 26, Kim teaches all aspects of claim 21.  Kim is silent with respect to the claim limitation that the polymer grid comprises forming a resin grid. 
Deng (see, e.g., Fig. 8, par. 0031), on the other hand teaches that resin and polymers are equivalent materials known in the art.  Therefore, because these insulating materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute a resin for a polymer since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0403025) in view of Cheng (US 2016/0307941).

Regarding Claim 27, Kim teaches all aspects of claim 21.  Kim teaches forming the polymer grid but does not teach that before the polymer grid is formed, forming a metal grid over the semiconductor substrate, wherein the polymer grid is vertically aligned to the metal grid.
Cheng (see, e.g., Fig. 1B), in similar back side illuminated (BSI) image sensors to those of Kim, on the other hand, teaches that before the grid 124B is formed, forming a metal grid 122B over the semiconductor substrate 108, wherein the grid 124B is vertically aligned to the metal grid 122B and both grids are configured to confine and guide radiation entering the openings towards the corresponding pixel sensors (see, e.g., pars. 0017, 0024).
It would have been obvious to one of ordinary skill in the art at the time of filing to form in Kim’s process, a metal grid over the semiconductor substrate before the polymer grid is formed, wherein the polymer grid is vertically aligned to the metal grid, as taught by Cheng, to confine and guide radiation entering the openings towards the corresponding pixel sensors.

Regarding Claim 28, Kim teaches all aspects of claim 21.  Kim teaches forming the polymer grid but does not teach that before the polymer grid is formed, forming a metal grid over the semiconductor substrate, wherein the polymer grid is horizontally offset from the metal grid.
Cheng (see, e.g., Fig. 1A), in similar back side illuminated (BSI) image sensors to those of Kim, on the other hand, teaches that before the grid 124A is formed, forming a metal grid 122A over the semiconductor substrate 108, wherein the grid 124A is horizontally offset from the metal grid 122A and both grids are configured to confine and guide radiation entering the openings towards the corresponding pixel sensors.  By laterally shifting the metallic and dielectric grid openings by amounts dependent upon a location of the pixel sensor in a pixel sensor array, the uniformity of optical input to the pixel sensor can advantageously be increased.  For example, the metallic and dielectric grid openings can be shifted in proportion to a distance of the pixel sensor from a center of the pixel sensor array.  The improved uniformity in optical input, in turn, leads to improved optical performance.  Further, by laterally shifting both the metallic grid opening and the dielectric grid opening, design flexibility is improved for larger BSI image sensors (see, e.g., par. 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form in Kim’s process, a metal grid over the semiconductor substrate before the polymer grid is formed, wherein the polymer grid is horizontally offset from the metal grid, as taught by Cheng, to confine and guide radiation entering the openings towards the corresponding pixel sensors and to advantageously increase the uniformity of optical input to the pixel sensor which leads to improved optical performance and improved design flexibility for larger BSI image sensors.

Allowable Subject Matter
Claims 1-7 and 30-33 are allowed.

Response to Arguments
Applicant’s arguments filed on 11/01/2022 with respect to the rejection of claim 21 have been fully considered but are moot in view of the new grounds of rejection.  See, e.g., Kim (US 2020/0403025), Figs. 17A-17D.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814